Citation Nr: 1107922	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the benefit sought on appeal.

In an October 2009 decision, the Board reopened a previously 
denied claim of service connection for residuals of a low back 
injury, but denied the reopened claim on the merits.  The Veteran 
appealed that determination to the United States Court of Appeals 
for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's 
representative and the VA Office of General Counsel filed a Joint 
Motion requesting that the Court vacate that portion of the 
Board's decision that denied the Veteran's claim and remand the 
case to the Board for further development and readjudication.  In 
an October 2010 Order, the Court granted the Joint Motion.  The 
case was returned to the Board.  


REMAND

In light of the instructions raised in the Joint Motion for 
Remand and the Board's review of the claims file, further 
development in this matter is warranted.

The Veteran seeks service connection for residuals of a low back 
injury, and was diagnosed by the VA examiner with mild arthritis 
of the lumbar spine.  The Veteran's STRs show that in October 
1988, he fell from a height of 20 feet while completing an 
obstacle course during a basic training exercise.  These records 
also reflect medical treatment for a low back sprain following a 
"lifting injury" in March 1989, as well as subsequent treatment 
for low back pain in October and November 1989.  On a February 
1990 Wellness Check, the Veteran indicated that he experienced 
low back pain just above the waist that was brought on by 
exertion.  On an August 1990 physical examination the Veteran's 
spine was normal and there were no documented low back 
complaints.  On service separation physical in July 1991, the 
Veteran's spine was normal and there were no documented low back 
complaints.

In support of his initial claim of service connection for a low 
back disability, submitted in July 2004, the Veteran maintained 
that he had never experienced back pain prior to service, but had 
suffered from back pain and discomfort ever since the in-service 
accident.  

At a VA examination in July 2006, the examiner concluded that the 
Veteran's current back disability was not likely related to 
service because there was no documentation or other indication of 
low back pain requiring treatment between service separation in 
1989 and the first post-service treatment in January 2006, a gap 
of 16 years.  

In October 2009, the Board issued a decision reopening the 
previously denied claim of service connection for a low back 
disability based on the submission of new and material evidence, 
but denied the underlying claim of service connection on the 
merits.  The basis for the denial was essentially that the VA 
medical opinion, which weighed against the claim, carried more 
probative value than the Veteran's own self-reported history of 
continuity of symptoms.  

The Joint Motion for remand notes that the Board's reliance on 
the VA medical opinion was inconsistent with the holding in 
Buchanan v. Nicholson, 451 F.3d, 1331 (Fed. Cir. 2006).  Here, 
the Board explicitly noted that the opinion was based upon the 
absence of contemporaneous medical documentation showing 
treatment for Veteran's low back since his discharge from 
service.  Buchanan, 451 F.3d at 1336 (stating that Board erred in 
relying on medical examiner who "ultimately relies not on the 
objective medical evidence, but rather the absence of such in 
reaching her opinion that the onset of symptoms did not occur 
during...service").  

Further, the Joint Motion noted that the VA examiner's rationale 
also appeared to have been based in part upon a factually 
inaccurate belief that the record did not contain a "report of 
injury" or radiographic imaging (x-rays) documenting Appellant's 
October 1988 fall during basic training.  The Joint Motion 
specifically pointed out that, contrary to the examiner's 
finding, the record included both, x-rays and a report of injury 
documenting his October 1988 in-service training accident.  In 
this regard, an examiner must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
See also, Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding 
that "an opinion based upon an inaccurate factual premise has no 
probative value").  

In light of the foregoing, the Parties to the Joint Motion agreed 
that the Board must reevaluate the July 2006 VA medical opinion 
and issue new findings regarding the adequacy of that report.  

In turn, the examiner's opinion was premised on the fact that 
that there were no in-service reports of injury or x-rays 
documenting the 1988 in-service accident, yet the record does 
contain such reports, the July 2006 VA examination is inadequate 
for the purpose for which it was administered.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, another 
opinion must be obtained, and it must be based on a complete and 
accurate review of the entire claims file.  

In light of the foregoing, further development is needed in order 
to make a decision in this case, to include a medical examination 
and opinion to determine the etiology of the low back disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, to give the Veteran every consideration with respect 
to the present appeal, this case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
further development in conjunction with the appeal, and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the following 
action:

The Veteran should be afforded an 
examination to ascertain whether any 
current low back disability, as likely as 
not, (50 percent or greater probability) 
had its onset during service, or is 
otherwise related to service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is requested to review all 
pertinent records associated with the 
claims file, including, but not limited to, 
the service treatment records showing in-
service treatment for back pain in October 
1988.  

The examiner is asked to consider the 
Veteran's statements and testimony 
regarding continuity of symptoms of low 
back pain since service, and address these 
statements in connection with the lack of 
post-service evidence of treatment for back 
pain for many years after service 
discharge.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, the 
Veteran and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


